33 Ill. App.2d 53 (1961)
178 N.E.2d 713
Clarence Neff, Robert L. Holt and Charles W. Lantis, Plaintiffs-Appellants,
v.
The State Bank of Woodstock, a Corporation, et al., Defendants-Appellees.
Gen. No. 11,524.
Illinois Appellate Court  Second District, First Division.
December 11, 1961.
Rehearing denied January 9, 1962.
Sears, Streit, Tyler & Dreyer, of Chicago, and Gromer & Abbott, of Elgin, for appellant.
Brittain, Morgan, Brittain & Ketcham, of Elgin, for appellee.
(Abstract of Decision.)
Opinion by JUDGE McNEAL.
Affirmed.
Not to be published in full.